PER CURIAM.
Plaintiff appeals from a judgment entered upon a verdict for defendant in an action for damages arising out of a three-car rear-end collision. The assignment of error asserts that the trial court should have directed a verdict for the plaintiff against the operator of the offending vehicle.
While plaintiff was apparently free from negligence, having stopped in a proper lane for a left turn, there was a question of fact for the jury with reference to the negligence of the defendant as well as that of the driver of the automobile immediately behind that of the plaintiff. Miller v. Harder, 240 Or 418, 402 P2d 84 (1965).
Affirmed.